ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/15/21 wherein claims 8 and 11 were amended and claim 12 was canceled.
	Note(s):  Claims 1-11 are pending.

The Examiner acknowledges the substitute specification filed on 4/21/21.

APPLICANT’S INVENTION
The instant invention is directed to compounds having Formula I-A as set forth in independent claim 1.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,118,942.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds of Formula I-A.  The claims differ in the definition of R1.  Specifically, R1 (instant invention) is a drug or imaging moiety.  R1 (patented invention) is an imaging moiety.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter when R1 is an imaging agent.  In addition, since the instant invention defines a ‘drug’ as an imaging agent (see specification filed 4/21/21, page 16, line 34), then R1 as a drug or imaging agent is encompassed by the patented invention as well.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,793,595. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds encompassed by Applicant’s Formula I-A.  The patented invention differs from the instant invention because the variable HP in the patented invention may have other values in addition to PEG (PEG is in Formula I-A).  In addition, the patented claims differ in that AA may be one or two amino acid residues whereas in the instant invention it is two amino acid residues.  Furthermore, the inventions differ in that the instant invention discloses that R1 is an imaging moiety or drug whereas the patented invention discloses that R1 is an imaging moiety.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter when R1 is an imaging agent.  In addition, since the instant invention defines a ‘drug’ as an imaging agent (see specification filed 4/21/21, page 16, line 34), then R1 as a drug or imaging agent is encompassed by the patented invention as well.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-11:  Independent claim 1 is ambiguous because of the phrase ‘R1 is a drug or imaging moiety’ for the following reasons.  (1) The term ‘drug’ as disclosed on page 16 (specification filed 4/21/21), line 34, disclose that ‘the imaging agent can be the drug’.  Thus, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, line 6, recites the broad recitation ‘drug’, and the claim also recites ‘imaging agent’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	(2) It is unclear what species are excluded and included by the term ‘drug’.  For example, the specification (filed 4/21/21), page 19, lines 14-16, discloses that ‘drug refers to a group that when administered to a subject will cure or at least relieve to some extent one or more symptoms of a disease or disorder’.  It is unclear what substances will cure a disease or relieve one or more symptoms of a disease or disorder.  Likewise, it is unclear what disease or disorder is being referenced.
	(3) It is unclear what substances are encompassed by the terms ‘imaging agent’ and ‘drug’ based on page 19 (specification filed 4/21/21) which discloses that the drug or imaging moiety kills or inhibits cancer cells directly or indirectly.  The example that is given in this section of the disclosure is that cancer cells may be inhibited indirectly by a gold nanoparticle that kills or destroys cancer cells when it is heated using a light source.  So, it is unclear what substance prevent cancer that are encompassed by the instant invention.
	Since claims 2-11 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.  

SPECIFICATION
The disclosure is objected to because of the following informalities:  some of the structures are difficult to read.  Specifically, some of the atoms, bonds, and subscripts are unreadable on (1) page 12, Formula I-A and Compound 14; page 13, Compounds 15 and 16; page 21, Schemes 2 and 3; and page 23, Scheme 5.
Appropriate correction is required.

COMMENTS/NOTES
It is respectfully suggested that in claim 9, line 1, that the term ‘chosen’ be replaced with ‘selected’.

It is duly noted that no prior art is cited against the instant claims; however, Applicant must address and overcome the double patenting and 112 rejections above.  The closest art is Applicant’s own work which is cited in the double patenting rejections above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious compounds having Formula I-A as set forth in independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 12, 2021